Citation Nr: 0839032	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-18 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had a period of active duty training (ACDUTRA) 
from September 1963 to March 1964 and served on active duty 
from May 1964 to March 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
asbestosis.

The veteran testified during a hearing before RO personnel in 
October 2007; a transcript of that hearing is of record.  The 
veteran testified before the undersigned Acting Veterans Law 
Judge (VLJ) in June 2008.  A transcript of the hearing is of 
record.

As a final preliminary matter, the Board notes that, in June 
2008, the veteran submitted to the Board additional evidence 
for consideration in connection with the claim on appeal.  In 
an additional June 2008 statement, the veteran submitted a 
waiver of RO jurisdiction of such evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Asbestosis was first shown many years after the veteran's 
separation from service, and is not shown to be related to 
events, disease, or injury during military service.




CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran filed his service connection claim 
in November 2003.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
February 2004 and December 2004.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in February 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, post-
service VA treatment records, records from the Social 
Security Administration (SSA), and private treatment records 
pertaining to his claimed lung condition have been obtained 
and associated with his claims file.  

Finally, VA need not obtain a medical opinion with respect to 
the service connection claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The Board finds the standards 
of McLendon are not met in this case as the evidence does not 
establish that the veteran was exposed to asbestos during 
active service nor that a lung disease was incurred during 
military service.  The available service records do not 
indicate that the veteran was assigned to duties that could 
be reasonably expected to have exposed him to asbestos and 
that he has not identified any existing records that could 
substantiate his claim of asbestos exposure during service.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA.  See 38 U.S.C.A. § 101(24), 106, 1110, 
1131; 38 C.F.R. § 3.303.  When a claim is based on a period 
of ACDUTRA, there must be evidence that the appellant died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(22)-(24) (2002); Mercado-
Martinez, 11 Vet. App. 415 (1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular addressing asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  See M21- 
1, Part VI, 7.21(a)(1).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis

The veteran contends that he currently suffers from 
asbestosis as a result of events incurred during his active 
military service.  Considering the claim in light of the 
above-noted legal authority, the Board finds that the weight 
of the evidence is against the claim.

The veteran's service treatment records, including the 
September 1963 physical examination for entry into the army 
reserves, February 1964 reenlistment examination, and 
September 1966 separation examination reports, are void of 
any complaints, treatment, or diagnosis of asbestosis and 
reflect normal lung findings.  A January 1964 chest X-ray 
report revealed a density at the 5th left anterior interspace 
which could be a nipple shadow, overlapping vessels, or 
possibly a parenchymal abnormality.  A repeated chest X-ray 
was conducted in February 1964 and revealed normal lung 
fields.  A September 1966 chest X-ray report revealed 
negative findings.  A November 1966 treatment note showed a 
finding of bronchitis. 

The veteran's DD Form 214, and available service personnel 
records currently associated with the claims file reflect 
that his military occupational specialty (MOS) was duty 
soldier during his period of ACDUTRA and engineer supply and 
parts specialist during active military service.  Service 
personnel records further indicate that the veteran was 
stationed at Fort Campbell, Kentucky, with principal duties 
as a supply handler starting in January 1964 and that he was 
transferred overseas to Europe in May 1964. 

In a September 1994 treatment record L.M.M., M.D., listed an 
impression of pulmonary asbestosis and noted that the veteran 
had an abnormality of the parenchymal lung tissue consistent 
with interstitial fibrosis as a result of exposure to 
asbestos products.  The physician indicated that the dates of 
asbestos exposure were from 1967 to 1989 during employment at 
Brockway Glass.  Pulmonary function tests performed in 
September 1994 revealed no abnormalities of the forced and 
static volumes but was indicative of restrictive lung 
disease. 

In a November 1994 report, a B reader (R.A.H., M.D.) read the 
veteran's September 1994 chest X-ray and listed an impression 
consistent with asbestosis.  The Board notes that B-readers 
are physicians who are certified by the National Institute 
for Occupational Safety and Health (NIOSH) to classify chest 
X-rays specifically for the respiratory diseases attributed 
solely to occupational exposures.

A May 2000 chest computerized tomography (CT) scan report 
from Baptist East Outpatient Center revealed that the veteran 
had a lobulated two centimeter lesion in the left lower lung 
field.  An April 2001 chest CT report from that same facility 
reflected chronic findings in the left lung, including 
scarring and some focal emphysematous change thought to be 
post inflammatory.  Additional findings were noted as 
calcified granuloma posterior right lung with minimal pleural 
thickening on those levels. 

A September 2003 SSA disability determination reflected a 
primary diagnosis of asbestosis and a secondary diagnosis of 
disorders of the back (discogenic and degenerative). 

During his October 2007 and June 2008 hearings, the veteran 
testified that he was assigned the job of fireman while 
stationed at Fort Campbell in 1964.  He indicated that his 
duties included shoveling coal into a large furnace to supply 
heat to the barracks in shifts from 6 pm to 6 am every three 
days.  At his October 2007 hearing he testified that he was 
given gloves and a mask when performing these duties, but he 
reported at his June 2008 hearing that he was not given a 
mask to wear.  He stated he had observed asbestos wrapped 
around the furnace pipes near the area where he shoveled 
coal.  He further reported that he did not experience any 
breathing or lung problems during service.  He stated that 
after service he worked for a glass company from 1967 until 
1989 and that he was diagnosed with asbestosis in 1994.  He 
asserted that the only time he was exposed to asbestos was in 
service.  In statements in support of his claim, however, he 
indicated that asbestos was removed from areas of the glass 
plant where he was employed in 1973. 

In this case, the available medical records do not reveal any 
findings, diagnosis, or treatment of asbestosis during active 
service.  Objective medical findings of the veteran's claimed 
lung disability are first shown in 1994, many years after his 
separation from active service in 1967.  There is no 
competent evidence establishing a nexus or medical 
relationship between asbestosis diagnosed post-service and an 
established event during the veteran's active service, 
including alleged exposure to asbestos while stoking a heat 
furnace with coal, and neither he nor his representative has 
presented, identified, or alluded to the existence of any 
such opinion.  The Board notes, however, that a September 
1994 treatment report specifically stated that the veteran 
had asbestos exposure from 1967 to 1989 while he was employed 
at Brockway Glass.  

In connection with the claim, the Board has considered the 
assertions the veteran has advanced on appeal in written 
statements as well as during his October 2007 and June 2008 
hearings.  However, the veteran cannot establish a service 
connection claim on the basis of his assertions alone.  As a 
layperson without the appropriate medical training or 
expertise, the veteran is not competent to render a probative 
(i.e., persuasive) opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Consequently, his assertions in this 
regard simply do not constitute competent evidence in support 
of the claim.

For the foregoing reasons, the claim for entitlement to 
service connection for asbestosis must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


